Title: To James Madison from William Jarvis, 6 December 1804 (Abstract)
From: Jarvis, William
To: Madison, James


6 December 1804, Lisbon. “Captain Bunce of the Venus, by whom I wrote under date of the 2nd [not found] being detained by contrary winds, affords me the opportunity to inform you by this Vessel that the Spanish Consul this morning informed me, that he had received advices from Barcelona by the Post of last night, that a detachment from Lord Nelsons Fleet had captured all the Spanish Vessels that they had recently met with & some threats had been made of burning all those under a 100 Tons, which in one or two instances had actually been done. This information however came from a private person but he appeared fully satisfied of its correctness. The Officers of the British Frigate Fis[h]guard, which passed through the Squadron off Cadiz five or six days ago, say that that Squadron had captured 17 Spanish & had lately took every thing they had met with under Spanish Colors. As no reason has been assigned for this change of conduct, there being no doubt that several Spanish Merchantmen were permitted to enter that Port a fortnight or three weeks past it must have arisen from new orders lately received, or from the sequestration of the British Property o⟨r⟩ from the Charge des Affaires having left Madrid. He has not yet reached here.”
Adds in a postscript: “The two Vessels that I mentioned in my last as having applied for, to be allowed the benefit of franquaie & sent a Copy of my letter on the subject were upon my personal application yesterday to the Minister of the Interior, admitted to franquaie & the Minister assured me that none of our Vessels, should in future be embarrasse⟨d⟩.”
